DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1, 3 — 15, 17 and 19 — 20, of record on page 2 of the previous Action, is withdrawn.

2.	 The  35 U.S.C. 102(b) rejection of Claims 1 and 3 as being anticipated by Ohlsson et al
(U.S. Patent Application Publication No. 2006/0188678 A1) as evidenced by Abubakar et al
(U.S. Patent Application Publication No. 2015/0284521 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 1, 3 — 15, 17 and 19 — 20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘bending stiffness factor’ is indefinite as its meaning is unclear.

Claim Rejections – 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. 	Claims 1, 3 — 10, 12, 14 – 15, 17 and 19 — 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1) in view of Malakoff et al (U.S. Patent No. 2013/0266786 A1) as evidenced by Abubakar et al (U.S. Patent Application Publication No. 2015/0284521 A1).
With regard to Claim 1, Ohlsson et al disclose a sack comprising a film (paragraph 0001)
comprising, as shown in an example that is Example 3 of Table 3, an outer layer comprising Exceed 1018CA, therefore a first polyethylene, and a core layer comprising Exceed 1018CA, therefore a second polyethylene, and an inner layer, comprising LD150BW, therefore a third polyethylene, and at least two outer layers are disclosed, one of which is a first layer and the other of which is a third layer, and additional layers are disclosed between the first layer and core layer and between the third layer and core layer (paragraph 0030); a five layer film is therefore disclosed, having two outer layers that are a first layer and a third layer and with inner layers between the core layer and first layer and between the core layer and third layer. Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a five layer film having two outer layers that are a first layer and a third layer and with inner layers between the core layer and first layer and between the core layer and third layer. LD150BW has a density of 0.923 g/cm3 (paragraph 0078), therefore about 0.940 g/cm3, and Exceed 1018CA has the claimed density, melt index, molecular weight distribution and melt index ratio, as disclosed by m.
With regard to Claim 3, as shown in Table 3, the amount of the first polyethylene in the
outer layer is 90% by weight.
With regard to Claim 4, Ohlsson et al do not explicitly disclose an outer layer further comprising a fourth polyethylene having the claimed density, melt index, molecular weight distribution, CDBI and melt index ratio. However, Ohlsson et al disclose a first polyethylene that is a polyethylene blend (paragraph 0031). It would have been obvious for one of ordinary skill in the art to provide for a fourth polyethylene having the claimed density, melt index and molecular weight distribution, and a CDBI that is also within the range taught by Malakoff et al, as the
density, melt index, molecular weight distribution and CDBI would be the same as that of the
first polyethylene, and a polyethylene blend is disclosed. Additionally, Abubakar et al disclose a melt index ratio of 16 (paragraph 0139 of Abubakar et al). It would have been obvious for one of 
With regard to Claim 5, Ohlsson et al do not explicitly disclose the second polyethylene
in an amount of at least 35% by weight of the core layer, because the second polyethylene in
Example 3 is in the amount of 30% by weight. However, it would have been obvious for one of
ordinary skill in the art to provide for the second polyethylene in an amount of at least 35% by
weight of the core layer, because 30% by weight is disclosed in an example.
With regard to Claim 6, the core layer additionally comprises HD7845.30, as shown in
Table 3, which has the claimed density (paragraph 0078).
With regard to Claim 7, the third polyethylene is present in the amount of 90% by weight
of the inner layer, as shown in Table 3.
With regard to Claim 8, as shown in Table 3, the inner layer also comprises a sixth
polyethylene that is Exceed 1018CA.
With regard to Claims 9 — 10, 12 and 14, as shown in Table 3, the two outer layers have a thickness of 33.3% of the total thickness of the film.
With regard to Claim 15, as shown in Table 3, the inner layers comprise 90% Exceed
1018CA by weight. Because the density of Exceed 1018CA is 0.918 g/cm3, a density of about
0.940 g/cm3 is disclosed. A creep resistance no more than about 30% is also disclosed.
With regard to Claim 17, as shown in Table 3, a dart impact of at least about 500 g is
disclosed.
With regard to Claims 19 — 20, as shown in Table 3, the two inner layers have a thickness of 33.3% of the total thickness of the film.


7.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1, 3 — 15, 17 and 19 — 20 and 35 U.S.C. 102(b) rejection of Claims 1 and 3 as being anticipated by Ohlsson et al (U.S. Patent Application Publication No. 2006/0188678 A1) as evidenced by Abubakar et al (U.S. Patent Application Publication No. 2015/0284521 A1), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1, 3 – 10, 12, 14 – 15, 17 and 19 – 20.
However, Applicant argues, on page 8 of the remarks dated October 13, 2021, that bending stiffness factor is a moment of resistance per unit. This is not persuasive because the phrase ‘moment of resistance per unit’ is not defined.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782